PER CURIAM.
James P. Logan, Jr. appeals a January 25, 2002 final judgment by the United States District Court for the Western District of Louisiana. Logan v. The Original HoneyBaked Ham Co. of Georgia, Inc., No. 97-CV-1361L-C (W.D.La. Jan. 25, 2002). In that judgment, the district court re-entered its May 17, 2000 order, which in turn amended its memorandum ruling of April 19, 2000 to clarify that dismissal of Logan’s patent infringement claims on August 9, 1999 had been with prejudice. Because we lack jurisdiction over the January 25, 2002 judgment, we dismiss this appeal.
The travails of this case would fill a blue book in a final law exam. Simply, it involves the judgment of the district court amending its previous judgment which it had issued dismissing the patent claims without prejudice. The Fifth Circuit had in the first appeal affirmed that the original dismissal of the patent claims had been without prejudice. This is the law of the case. Subsequently the district court, pursuant to a Rule 60(b) motion reconstituted the judgment and held it to be a dismissal with prejudice of the same claims. This latter amended judgment was once again appealed to both the Federal and the Fifth Circuits.
The Fifth Circuit, in an unpublished opinion dated March 12, 2003, vacated the second judgment issued by the district court.
Because of the proper determination premised upon the law of the case, as noted by our sister circuit, we have concluded that we do not have jurisdiction over the appeal. For this reason, we dismiss the appeal.
COSTS
No costs.